Case 3:20-cv-00077-GCS Document 25 Filed 11/04/20 Page 1 of 11 Page ID #2764




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS

    JEFFREY J. W.,1                                    )
                                                       )
                         Plaintiff,                    )
                                                       )
    vs.                                                )      Cause No. 3:20-cv-00077-GCS2
                                                       )
    COMMISSIONER OF SOCIAL                             )
    SECURITY,                                          )
                                                       )
                         Defendant.                    )

                                  MEMORANDUM & ORDER

SISON, Magistrate Judge:

          In accordance with 42 U.S.C. § 405(g), Plaintiff, represented by counsel, seeks

judicial review of the final agency decision denying his application for Disability

Insurance Benefits (“DIB”) pursuant to 42 U.S.C. § 423.

                                       PROCEDURAL HISTORY

          Plaintiff applied for disability benefits in May 2013 alleging disability as of April

30, 2013. Plaintiff was found not disabled and never had a hearing. Plaintiff later filed a

new application for disability benefits in March 2016 alleging disability as of April 30,

2013. After an initial denial and upon reconsideration in January 2017, Plaintiff was

found disabled by the State agency as of May 28, 20153, when he turned 55 years old. (Tr.


1      In keeping with the Court’s practice, Plaintiff’s full name will not be used in this Memorandum
and Order due to privacy concerns. See FED. R. CIV. PROC. 5.2(c) and the Advisory Committee Notes thereto.

2      This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See (Doc. 8 & 10).

3       Plaintiff reported his birthday as May 29, 1960, at Tr. 232 and 42. The ALJ indicated Plaintiff’s
birthday as May 28, 1960, at Tr. 15. For the sake of consistency, the Court will use May 28, 1960, while

                                               Page 1 of 11
Case 3:20-cv-00077-GCS Document 25 Filed 11/04/20 Page 2 of 11 Page ID #2765




15).

        Plaintiff then disagreed with the date he was found disabled. After holding an

evidentiary hearing, an Administrative Law Judge (“ALJ”) decided Plaintiff was not

disabled prior to May 28, 2015, but became disabled on that date and has continued to be

disabled through the date of that decision on November 27, 2018. (Tr. 15-30). The

Appeals Council denied review, and the decision of the ALJ became the final agency

decision. (Tr. 1). Administrative remedies have been exhausted, and a timely complaint

was filed in this Court.

                                   ISSUES RAISED BY PLAINTIFF

    Plaintiff raises the following points:

    1. The ALJ erred by failing to find Plaintiff was disabled because the jobs identified
       by the vocational expert (“VE”) required interaction with supervisors during the
       learning and probationary period in excess of Plaintiff’s residual functional
       capacity (“RFC”).

    2. If it is found the ALJ erred with respect to Issue Number 1, the Court should direct
       the Commissioner to award benefits.

                                 APPLICABLE LEGAL STANDARDS

        To qualify for DIB, a claimant must be disabled within the meaning of the

applicable statutes. Under the Social Security Act, a person is disabled if he has an

“inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than twelve




acknowledging that there is a discrepancy.

                                             Page 2 of 11
Case 3:20-cv-00077-GCS Document 25 Filed 11/04/20 Page 3 of 11 Page ID #2766




months.” 42 U.S.C. § 423(d)(1)(a).

       To determine whether a plaintiff is disabled, the ALJ considers the following five

questions in order: (1) Is the plaintiff presently unemployed?; (2) Does the plaintiff have

a severe impairment?; (3) Does the impairment meet or medically equal one of a list of

specific impairments enumerated in the regulations?; (4) Is the plaintiff unable to perform

his former occupation?; and (5) Is the plaintiff unable to perform any other work? See 20

C.F.R. § 404.1520.

       An affirmative answer at either step three or five leads to a finding that the plaintiff

is disabled. A negative answer at any step, other than at step three, precludes a finding

of disability. The plaintiff bears the burden of proof at steps one through four. Once the

plaintiff shows an inability to perform past work, the burden then shifts to the

Commissioner to show that there are jobs existing in significant numbers in the national

economy which the plaintiff can perform. See Zurawski v. Halter, 245 F.3d 881, 886 (7th

Cir. 2001).

       It is important to recognize that the scope of review is limited. “The findings of

the Commissioner of Social Security as to any fact, if supported by substantial evidence,

shall be conclusive . . . .” 42 U.S.C. § 405(g). Thus, this Court must determine not whether

Plaintiff was, in fact, disabled at the relevant time but whether the ALJ’s findings were

supported by substantial evidence and whether any errors of law were made. See Lopez

ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003). The Supreme Court defines

substantial evidence as, “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal

                                          Page 3 of 11
Case 3:20-cv-00077-GCS Document 25 Filed 11/04/20 Page 4 of 11 Page ID #2767




citations omitted).

       In reviewing for “substantial evidence,” the entire administrative record is taken

into consideration, but this Court does not reweigh evidence, resolve conflicts, decide

questions of credibility, or substitute its own judgment for that of the ALJ. See Burmester

v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019). However, while judicial review is deferential,

it is not abject; this Court does not act as a rubber stamp for the Commissioner. See Parker

v. Astrue, 597 F.3d 920, 921 (7th Cir. 2010), and cases cited therein.

                                 THE DECISION OF THE ALJ

       The ALJ followed the five-step analytical framework described above.                He

determined that Plaintiff had not worked at the level of substantial gainful activity since

the alleged onset date. He was insured for DIB through December 31, 2018.

       The ALJ found that, since the alleged onset date of disability, Plaintiff had the

severe impairments of moderate lumbar spondylosis; obesity; history of coronary artery

disease with stenting in 2005; hypertension; mild sinus tachycardia; obstructive sleep

apnea; major depressive disorder; and generalized anxiety disorder.

       The ALJ found Plaintiff had the residual functional capacity (“RFC”) to do the

following:

       Lift/carry/push/pull 20 pounds occasionally, 10 pounds frequently and
       sit/stand/walk 6 out of 8 hours. The claimant can occasionally climb ramps
       and stairs, but never ladders, ropes, and scaffolding. The claimant can
       occasionally stoop, kneel, crouch, and crawl. The claimant should avoid
       concentrated exposure to extreme cold or heat. The claimant should avoid
       concentrated exposure to work at unprotected heights, around dangerous,
       moving machinery or the operation of motor vehicles as part of his job
       duties. The claimant can perform the basic mental demands of unskilled
       work. On a sustained basis, he can understand, remember, and carry out

                                          Page 4 of 11
Case 3:20-cv-00077-GCS Document 25 Filed 11/04/20 Page 5 of 11 Page ID #2768




       simple instructions. He can respond appropriately to co-workers and usual
       work situations. He can occasionally interact with supervisors. He can deal
       with changes in a routine work setting.

(Tr. 20).

       Based on the testimony of a VE, the ALJ concluded that since April 30, 2013, the

alleged onset date, Plaintiff was unable to perform any past relevant work. The ALJ said

Plaintiff was an individual closely approaching advanced age prior to the established

disability onset date, but his age category changed to an individual of advanced age on

May 28, 2015. The ALJ said prior to May 28, 2015, the date the claimant’s age category

changed, “transferability of job skills is not material to the determination of disability

because using the Medical-Vocational Rules as a framework supports finding that the

claimant is ‘not disabled’ whether or not the claimant has transferable job skills.” (Tr. 28).

The ALJ said prior to May 28, 2015, there were jobs that existed in significant numbers in

the national economy that Plaintiff could have performed. Beginning May 28, 2015, there

are no jobs that exist in significant numbers in the national economy that Plaintiff could

perform.

                                THE EVIDENTIARY RECORD

       The Court has reviewed and considered the entire evidentiary record in

formulating this Memorandum and Order. The following summary of the record is

directed to Plaintiff’s arguments.

       1.     Agency Forms

       Plaintiff was born in 1960 and turned 55 years old on May 28, 2015, the date

Plaintiff’s age category changed to advanced age. (Tr. 232). Plaintiff said he stopped

                                         Page 5 of 11
Case 3:20-cv-00077-GCS Document 25 Filed 11/04/20 Page 6 of 11 Page ID #2769




working in 2013 because of his conditions. He worked as a journeyman boilermaker from

January 1999 to April 2013. (Tr. 243-244).

       In a Function Report submitted in April 2016, Plaintiff said he has two to three bad

days per week where his anxiety and depression are at their worst, and he avoids leaving

the house on those days. Plaintiff said he does not bathe daily due to depression. Plaintiff

said he needs reminders for personal needs, grooming, and taking medicine. Plaintiff

said he can go out alone, but he has a hard time driving sometimes due to concentration

issues and anxiety. Plaintiff said he cannot spend long periods in a store due to anxiety,

and his mind wanders off track from depression and anxiety. (Tr. 266-269). Plaintiff said

his ability to deal with people is not as good as it used to be. Plaintiff said his impairments

affect his memory, task completion, concentration, understanding, his ability to follow

instructions, and his ability to get along with others. Plaintiff said his anxiety and

depression affect his ability to get along with authority figures, handle stress, and handle

changes in routines. (Tr. 271-272).

       2.     Evidentiary Hearing

       An attorney represented Plaintiff at the evidentiary hearing in July 2018. (Tr. 39).

Plaintiff testified as to his mind getting in the way of his ability to work. He said he heard

voices telling him to jump off a sixty-foot catwalk, so he took himself to a mental hospital.

(Tr. 46). Plaintiff said he could not stand certain mental health medications, and his

memory is bad because the medicine affects his mind. Plaintiff said part of the reason he

could not work is because he would cry all the time. (Tr. 48-49). Plaintiff said he cannot

be around and is uncomfortable around a bunch of people. (Tr. 51). On bad days,

                                          Page 6 of 11
Case 3:20-cv-00077-GCS Document 25 Filed 11/04/20 Page 7 of 11 Page ID #2770




Plaintiff did not leave the house and would not wash himself. Plaintiff said he went to

the grocery stores at night to avoid people. (Tr. 53-54). Plaintiff said his house would be

a wreck during that time period. Plaintiff said he would sit in a chair at home, cry, watch

television, and his weight fluctuated. Plaintiff said he got PTSD from being stabbed

multiple times in 1990. (Tr. 57-59).

          A VE testified that a person with Plaintiff’s RFC could not perform their past work.

The ALJ presented hypotheticals to the VE which corresponded to the ultimate RFC

findings. The VE said there were other jobs that exist in the national economy that a

person like Plaintiff could do such as small product assembler positions, packager

positions, and sorter positions. The ALJ asked the VE if he were to restrict the individual

to only occasional interaction with supervisors, would that have any effect on the ability

to perform those jobs. (Tr. 63). The VE said, “. . . it would not have any effect on his

ability to perform these jobs following the initial learning period or probationary period.”

(Tr. 64). The VE said the initial learning period might last from zero to thirty days,

“although some employers require a probationary period of up to 90 days.” (Tr. 64). The

VE said an employee cannot usually miss any work during the probationary period. (Tr.

67). The VE said there typically is more than occasional interaction with supervisors

during a probationary period because, “the supervisor is usually training that worker,

monitoring their performance on the job, their productivity, whether they’re performing

the job accurately, so there’s going to be more interaction with the supervisor . . .” (Tr.

68-69).



                                           Page 7 of 11
Case 3:20-cv-00077-GCS Document 25 Filed 11/04/20 Page 8 of 11 Page ID #2771




       3.      Relevant Medical Records

       The relevant limitation includes Plaintiff’s occasional contact with supervisors,

and Plaintiff is not challenging the RFC. For those reasons, and in view of the narrow

issue that Plaintiff raised, it is not necessary to discuss the medical records.

                                         ANALYSIS

       For Plaintiff’s first issue, Plaintiff argues that the ALJ erred by failing to find

Plaintiff was disabled because the jobs identified by the VE required interaction with

supervisors during the learning and probationary period in excess of Plaintiff’s RFC.

Plaintiff argues that, although the VE identified jobs Plaintiff could technically perform,

the fact that Plaintiff was limited to only occasional interaction with supervisors hinders

his ability to perform those jobs due to the probationary or learning period jobs require

at the start of the position.

       Both Plaintiff and Defendant presented no on-point case law regarding this

narrow issue. Research by the Court coupled with the lack of case law from Plaintiff and

Defendant leaves the Court to rely solely on the regulations.

       This issue only concerns step five of the disability analysis. As said above, the step

five question is whether Plaintiff is unable to perform any other work. See 20 C.F.R. §

404.1520. The Commissioner has the burden of showing Plaintiff can do the other work.

“(2) In order to support a finding that you are not disabled at this fifth step of the

sequential evaluation process, we are responsible for providing evidence that

                                         Page 8 of 11
Case 3:20-cv-00077-GCS Document 25 Filed 11/04/20 Page 9 of 11 Page ID #2772




demonstrates that other work exists in significant numbers in the national economy that

you can do, given your residual functional capacity and vocational factors.” 20 C.F.R. §

404.1560.

       At the evidentiary hearing, as stated above, the VE said a person with Plaintiff’s

abilities and limitations could do jobs such as small product assembler positions,

packager positions, and sorter positions.      Regarding Plaintiff being limited to only

occasional interaction with supervisors, the VE said, “ . . . it would not have any effect on

his ability to perform these jobs following the initial learning period or probationary

period.” (Tr. 64). The VE said the initial learning period might last from zero to thirty

days, “although some employers require a probationary period of up to 90 days.” (Tr.

64). The VE said there typically is more than occasional interaction with supervisors

during a probationary period because, “the supervisor is usually training that worker,

monitoring their performance on the job, their productivity, whether they’re performing

the job accurately, so there’s going to be more interaction with the supervisor . . .” (Tr.

68-69). This testimony by the VE is what Plaintiff’s main argument rests on.

       Defendant argues that learning and probationary periods should not be

considered at step five of the ALJ’s decision. (Doc. 24, p. 1). Defendant believes Plaintiff’s

argument ignores “both the letter and spirit of the Act, as well as its implementing

regulations and rulings.”      (Doc. 24, p. 4).         Furthermore, Defendant considers a

probationary or learning period as a hiring practice of employers and argues that the

regulations say the Commissioner will not consider hiring practices at step five. (Doc. 24,

p. 8). Defendant’s argument misses the mark. Probationary or learning periods happen

                                         Page 9 of 11
Case 3:20-cv-00077-GCS Document 25 Filed 11/04/20 Page 10 of 11 Page ID #2773




after the individual is hired. These probationary or learning periods are what dictate

whether the individual keeps the job they have already been hired to do. Therefore, this

argument fails.

       Defendant heavily focuses on the difference between an ability to “do” the jobs

and an ability to “obtain” the jobs. (Doc. 24, p. 5-6). However, Defendant’s argument is

flawed. It is hard to say Plaintiff can do the job if the job requires the probationary or

learning period in order to maintain the job. It is common knowledge that probationary

or learning periods require interaction with supervisory individuals as the new employee

is both learning and being observed during this stage. Therefore, if an ability to “do” the

job must require a probationary or learning period, and if Plaintiff has a restriction to

only occasional interaction with supervisors, and if probationary or learning periods

require heavy interaction with supervisors per the very nature of those periods, then it

cannot be assumed that Plaintiff would be able to do that job.

       In sum, it is the Commissioner’s burden to show Plaintiff can do the job or jobs. If

Plaintiff cannot get through the probationary or learning period per the RFC’s

supervisor-interaction limitations, and probationary or learning periods are a gateway to

further performance of the job, then it cannot be said that Plaintiff can “do” the job. The

Court agrees with Plaintiff that, “[s]imply because the interaction with supervisors will

abate at some time in the future does not eliminate the fact that the degree of interaction

from the outset of employment exceeds [Plaintiff’s] RFC.” (Doc. 18-1, p. 11). Therefore,

remand is required regarding Plaintiff’s first issue.

       As to his second issue, Plaintiff asks the Court to award benefits after success on

                                        Page 10 of 11
Case 3:20-cv-00077-GCS Document 25 Filed 11/04/20 Page 11 of 11 Page ID #2774




his first issue. The Court must refuse that request. “[A]n award of benefits is appropriate

only if all factual issues have been resolved and the record supports a finding of

disability.” Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 356 (7th Cir. 2005). This is not

the “extraordinary” case where the record can lead to only one supportable conclusion,

as in Martin v. Saul, 950 F.3d 369, 376 (7th Cir. 2020).

       This Memorandum and Order should not be construed as an indication that the

Court believes Plaintiff was disabled during the relevant period or that he should be

awarded benefits. On the contrary, the Court has not formed any opinions in that regard

and leaves those issues to be determined by the Commissioner after further proceedings.

                                        CONCLUSION

       The Commissioner’s final decision denying Plaintiff’s application for social

security disability benefits is REVERSED and REMANDED to the Commissioner for

rehearing and reconsideration of the evidence, pursuant to sentence four of 42 U.S.C.

§405(g).
                                                                             Digitally signed
       IT IS SO ORDERED.                                                     by Judge Sison
                                                                             2
       Dated: November 4, 2020.                                              Date: 2020.11.04
                                                                             14:45:41 -06'00'
                                                           ______________________________
                                                           GILBERT C. SISON
                                                           United States Magistrate Judge




                                         Page 11 of 11
